DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2019/0235150 A1) in view of Zhang et al. (US 2020/0057188 A1).
Regarding claim 1, Hsu et al. teach a backlight module, comprising:
a light-guiding film (31; see at least figures 4 and 10) comprising a light-incident surface (311; see at least figures 4 and 10) and a light-emitting surface (312; see at least figure 4) connected to the light-incident surface (311; see at least figures 4 and 10);
a light source (2; see at least figure 4 and 10) disposed adjacent to the light-incident surface (311; see at least figure 4);
an optical film (prism sheet 5; see at least figures 4 and 10) disposed on the light-guiding film (31; see at least figure 4 and 10) , wherein the light-guiding film (31; see at least figure 4 and 10) is configured to receive and guide a light beam (see incident light I in at least figure 4 and 10), wherein the optical film (prism sheet 5; see at least figures 4 and 10) comprises:
a main body (see at least figure 10) having a light-emitting surface (top surface of 5), an optical surface (see bottom surface of 5 in at least figure 10), a first side surface (left side surface of prism of prism sheet 5 in at least figure 10) and a second side surface (see right side surface of prism of prism sheet 5 in at least figure 10), wherein the light-emitting surface is opposite to the optical surface (see at least figure 10 where the optical surface and the emitting surface are opposite to each other), and the first side surface and the second side surface are respectively connected to two opposite sides of the optical surface (see at least figure 10); and
a plurality of optical structures (see prisms on sheet 5 in at least figure 10) disposed in a first area of the optical surface (see at least figure 10), wherein the light beam is guided by the optical structures (see 5 in at least figure 10) to emit out from the light-emitting surface, wherein each of the optical structures has:
a first surface inclined (see optical structures on 5 in at least figure 10) relative to the optical surface (bottom surface of 5 in at least figure 10), wherein a first angle is formed between the first surface and the optical surface (see prisms on sheet 5 in at least figure 10 where left inclined side surface of the optical structure and the optical surface form an angle), and wherein the first surface is a light-receiving surface which is first contacted by the light beam coming from the light-guiding film (31; see at least figure 10) and entering the optical film (see 5 in at least figure 10); and
a second surface connected to the first surface (see structures on 5 in at least figure 10), wherein the second surface is inclined relative to the optical surface (see prisms on sheet 5 in at least figure 10 where right inclined side surface of the optical structure and the optical surface form an angle), and a second angle is formed between the second surface and the optical surface (see optical structures in at least figure 10); wherein the first angles of the optical structures (see prisms on sheet 5 in at least figure 10 where left inclined side surface of the optical structure and the optical surface form an angle) and the second angles of the optical structures (see prisms on sheet 5 in at least figure 10 where right inclined side surface of the optical structure and the optical surface) form an angle are acute angles (see at least figure 10 where angles of prisms of prism sheet 5 are less than 90 degrees and therefore are acute angles).
Hsu et al. do not explicitly teach the first angles of the optical structures vary along a first direction from the first side surface to the second side surface.
Zhang et al. teach optical structures (convex ridges L0 in at least figure 1) having first and second acute angles that vary along a first direction from the first side surface to the second side surface (see at least paragraph [0047] where the ridge surfaces range from 0 to 70 degrees).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hsu et al. to teach first and second angles that vary as taught by Zhang et al. as an alternative design choice to achieve a desired illumination output when the emitting light impinges upon the optical structures.
Regarding claim 3, Hsu et al. further teaches the backlight module, wherein
the optical film (see prism sheet 5 in at least figure 10) faces towards the light guide film (30) and is not separated from other components (see at least figure 10);	
wherein after passing through the light-guiding film (30; see at least figure 10) and emitting outwards from the light-emitting surface  (top surface of 30; see at least figure 10) of the light-guiding film (30; see at least figure 10), the light beam provided by the light source (20; see at least figure 10) enters the optical film (see prism sheet 5 in at least figure 10) from the first surfaces of the optical structures (see at least figure 10 where light is reflected by the prism sheet 5) and is reflected by the second surfaces to emit out of the optical film from the light-emitting surface (see at least figure 10)..
Regarding claim 5, Hsu et al. teach a display device, comprising:
a backlight module (see paragraph [0026] where backlight module 200 is disclosed) of claim 1;
a display panel (see paragraph [0026] where LCD is disclosed) disposed in front of the backlight module (200).
Regarding claim 6, Hsu et al. teach a backlight module, comprising:
an optical film (30; see at least figure 10), wherein the optical film is a light-guiding film (see at least figure 10) and comprises;
a main body having a light-emitting surface (34; see at least figure 10), an optical surface  (313; see at least figure 10), a first side surface (311) and a second side surface (side surface opposite to surface 311; see at least figure 10), wherein the light-emitting surface (34) is opposite to the optical surface, and the first side surface and the second side surface are respectively connected to two opposite sides of the optical surface (see at least figure 10); and
a plurality of optical structures (322) disposed in a first area of the optical surface (see at least figure 10), wherein a light beam is guided by the optical structures (see at least figure 10) to emit out from the light-emitting surface (34; see at least figure 10), wherein each of the optical structures (322; see at least figure 10) has:
a first surface inclined (see optical structures on 5 in at least figure 10) relative to the optical surface (bottom surface of 5 in at least figure 10), wherein a first angle is formed between the first surface and the optical surface (see prisms on sheet 5 in at least figure 10 where left inclined side surface of the optical structure and the optical surface form an angle), and wherein the first surface is a light-receiving surface which is first contacted by the light beam coming from the light-guiding film and entering the optical film (see at least figure 10); and
a second surface connected to the first surface (see structures on 5 in at least figure 10), wherein the second surface is inclined relative to the optical surface, and a second angle is formed between the second surface and the optical surface (see prisms on sheet 5 in at least figure 10 where right inclined side surface of the optical structure and the optical surface form an angle); wherein the first angles of the optical structures and the second angles of the optical structures are acute angles (see at least figure 10 where angles of prisms of prism sheet 5 are less than 90 degrees and therefore are acute angles); 
the first area extends from the first side surface to the second side surface (see at least figure 10);
a light source (2; see at least figure 10) disposed adjacent to the first side surface (311) of the optical film (30); and
a turning film (5; see at least figure 10) disposed on the optical film (30; see at least figure 10).
Hsu et al. do not explicitly teach the first angles of the optical structures vary along a first direction from the first side surface to the second side surface.
Zhang et al. teach optical structures (convex ridges L0 in at least figure 1) having first and second acute angles that vary along a first direction from the first side surface to the second side surface (see at least paragraph [0047] where the ridge surfaces range from 0 to 70 degrees).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hsu et al. to teach first and second angles that vary as taught by Zhang et al. as an alternative design choice to achieve a desired illumination output when the emitting light impinges upon the optical structures.
Regarding claim 7, Hsu et al. teach the backlight module of claim 6, 
wherein the turning film (5; see at least figure 10) faces towards the light guide film (30; see at least figure 10) and is not separated from other components;
the turning film (5; see at least figure 10) has a plurality of prism structures (see at least figure 10), and each of the prism structures (see at least figure 10) has a deflecting surface and a reflecting surface (see triangular structures of prism sheet 5); and
wherein the light beam provided by the light source (2; see at least figure 10) enters the optical film (30; see at least figure 10) from the first side surface (311; see at least figure 10), and the light beam entering the optical film (30; see at least figure 10) is further reflected by first surfaces of the optical structures (322; see at least figure 10) to emit out of the optical film from the light-emitting surface (34; see at least figure 10) and enter the turning film (see prism 5 in at least figure 10) from the deflecting surfaces of the turning film (5; see at least figure 10), and the light entering the turning film (prism sheet 5; see at least figure 10) is further reflected by the reflecting surfaces of the turning film (see at least figure 5 where light is reflected off of prisms of prism sheet 5) to be emit out of the turning film (prism sheet 5; see at least figure 10).
Regarding claim 11, Hsu et al. teach a display device, comprising:
a backlight module (see paragraph [0026] where backlight module 200 is disclosed) of claim 6;
a display panel (see paragraph [0026] where LCD is disclosed) disposed in front of the backlight module (200).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2019/0235150 A1) in view of Zhang et al. (US 2020/0057188 A1) as applied to claim 1 above and further in view of Epstein et al (US 2006/0291238 A1).
Regarding claim 2, Hsu et al. modified by Zhang et al. further teach the backlight module, and Hsu et al. further teach wherein the optical film is a turning film (see prism sheet 5 in at least figure 10); but do not explicitly teach the optical surface further comprises a second area, and the optical structures are disposed in the second area, wherein the first area and the second area are arranged along the first direction, and the first area is connected to the first side surface, and the second area is connected to the second side surface; and
the first angles of the optical structures located in the first area and the second area become greater along the first direction;
wherein the optical structures disposed in the first area and the optical structures disposed in the second area are symmetrical in shape about a boundary line between the first area and the second area.
Epstein et al. further teach the optical surface further comprises a second area (see at least figure 4C where structures are divided into a first area and a second area on a left and right side of midportion of structures), and the optical structures are disposed in the second area, wherein the first area and the second area are arranged along the first direction, and the first area is connected to the first side surface, and the second area is connected to the second side surface(see at least figure 4C); and
the first angles of the optical structures located in the first area and the second area become greater along the first direction (see at least figure 4C);
wherein the optical structures (466, 467; see at least figure 4C) disposed in the first area and the optical structures (466, 467; see at least figure 4C) disposed in the second area are symmetrical in shape (see at least figure 4C) about a boundary line between the first area and the second area.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the optical surface of Hsu et al. to include a first and second area as taught by Epstein et al. as an alternative design choice to achieve a desired illumination output when the light impinges upon the optical structures.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2019/0235150 A1) in view of Zhang et al. (US 2020/0057188 A1) as applied to claims 1 and 6, respectively, above and further in view of Kitano (US 2019/0004237 A1).
Regarding claim 4, Hsu et al. modified by Zhang et al. teach the backlight module of claim 1, wherein the optical structures are arranged along the first direction, and each of the optical structures is a stripe structure which extends along a second direction, and the second direction is perpendicular to the first direction. 
Kitano teach an optical sheet, surface light source device and display device comprising a plurality of optical structures (see bottom surface of light guide 30 in at least figure 2 and 4) arranged along a first direction of the light guide (30) and each of the optical structures is a stripe structure (see bottom surface of light guide 30 in at least figure 4) extending along a second direction and the second direction is perpendicular to the first direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the backlight module of Hsu et al. to include optical structures arranged in a stripe structure as taught by Kitano as an obvious design choice to achieve a desired illumination output when the emitting light impinges upon the optical structures.
Regarding claim 10, Hsu et al. modified by Zhang et al. teach the backlight module of claim 6, but are silent about wherein the optical structures are arranged along the first direction, and each of the optical structures is a stripe structure which extends along a second direction, and the second direction is perpendicular to the first direction.
Kitano teach an optical sheet, surface light source device and display device comprising a plurality of optical structures arranged along a first direction of the light guide (30) and each of the optical structures is a stripe structure extending along a second direction and the second direction is perpendicular to the first direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical structures of Hsu et al. to be arranged in a stripe structure along a second direction, where the second direction is perpendicular to a first direction as taught by Kitano as an alternative design choice to achieve a desired illumination output when the emitting light impinges upon the optical structures.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2019/0235150 A1) in view of Zhang et al. (US 2020/0057188 A1)as applied to claim 6 above and further in view of Yamada et al. (US 2013/0070477 A1).
Regarding claim 8, Hsu et al. modified by Zhang et al. teach the backlight module of claim 6, but do not explicitly teach wherein a size or a height of each of the optical structures increases with increased distance between the optical structures and the first side surface.
Yamada et al. teach a spread illumination apparatus comprising a light guide (19) having optical structures (prisms 32; see at least figure 2) that increase in height with increased distance from the first side. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the backlight module to include optical structures increasing in height with increased distance between the optical structures and the first side surface of Hsu et al. as taught by Yamada et al. as an alternative design choice to achieve a desired illumination when the emitting light impinges upon the optical structures.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2019/0235150 A1) in view of Zhang et al. (US 2020/0057188 A1) as applied to claim 6 above and further in view of Fang et al. (US 2018/0210243 A1).
Regarding claim 9, Hsu et al. modified by Zhang et al. teach the backlight module of claim 6, but are silent about wherein a spacing between any two adjacent optical structures decreases with increased distance between the any two adjacent optical structures and the first side surface.
Fang et al. teach a display apparatus comprising a light guide having optical structures (1421) wherein a spacing between any two adjacent optical structures decreases with increased distance between the any two adjacent optical structures and the first side surface (see at least figure 20 where optical structures 1421 decrease in spacing as distance from any two adjacent structures and the first side increase). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the optical structure spacing as taught by Fang et al. as an alternative design choice to achieve a desired illumination output when the emitting light impinges upon the optical structures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shiau et al. (US 2011/0228387 A1) teach film (300) comprising triangular protrusions (324) having varying acute angles.
Jin et al. (US 20190302329 A1) teach a prism film (200) comprising prisms (204) having acute angles that vary from a first side to a second side.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875      

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875